DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission, filed on 08/12/2022, has been entered.
 
Status of Application
Receipt of the amendments to the specification and claims as well as applicant arguments/remarks, filed on 08/12/2022, is acknowledged.  Amendments to the specification have been entered.  
Claims 1-3, 7-8, 11-20 are pending in this action.  Claim 4 has been cancelled.  Claims 5-6, 9-10 have been cancelled previously.  Claims 1, 18 have been amended.  New claims 19, 20 have been added.  No new matter was added.  Claims 1-3, 7-8, 11-20 are currently under consideration.
Any rejection or objection not reiterated in this action is withdrawn.  Applicant's amendments necessitated new ground(s) of rejection presented in this office action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/US2018/026081, filed July 10, 2018, which claims benefit of foreign priority to JP2017-155875, filed August 10, 2017.  No English translations of the certified copy of foreign priority application has been received.  Failure to provide a certified translation may result in no benefit being accorded for the non-English application. 

Information Disclosure Statement
The information disclosure statements, filed on 04/19/2022, 05/26/2022, 08/12/2022, are acknowledged and have been considered.  Please see the attached initialed PTO-1449.
Foreign language references listed in the information disclosure statement(s), for which no English translation has been provided, have not been considered.  If an English abstract has been provided or available for a foreign language document then only the English abstract has been considered.
The information disclosure statements do not include Certificate Statement and Privacy Act Statement (MPEP 609), and/or do not have a signature of the applicant or representative that is required in accordance with CFR 1.33.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 7-8, 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 3, 18 do not clearly define concentrations of a quaternary ammonium (QA) and a dimethylpolysiloxane (DMPS) that can be used in the claimed compositions.  For instance, claims 1 and/or 18 define the PMDS-to-QA mass ratio of 0.1-20 and PMPS concentration of 6-50 mass%.  Claim 3 (dependent on claim 1) discloses the QA concentration of 0.2-20 mass% that provides PMDS-to-QA mass ratio of 0.3-250.  Therefore, clarification of numerical limitations in claims 1, 3, 18 is required.  
Claims 2, 7-8, 11-17, 19-20 are rejected as being dependent on rejected independent claim 1 and 18 and failing to cure the defect.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bolich et al., EP 0035899 (hereinafter referred to as Bolich), in view of Fukuchi, US 5,888,488, and Noe, US 4,976,956.

    PNG
    media_image1.png
    86
    118
    media_image1.png
    Greyscale
Bolich teaches hair conditioning compositions in form of emulsion (Claims 1-10; Page 3 as applied to claims 1-3, 7-8, 18) that may include:

    PNG
    media_image2.png
    206
    191
    media_image2.png
    Greyscale
0.05-4 wt% of a quaternary ammonium salt (shown on the right), wherein R1 and R2 are alkyl groups having 1-22 carbon atoms; R3 and R4 are alkyl groups having 1-3 carbon atom; and X- is an anion (Pages 5, 6 as applied to claims 1-3, 18);
1-13 wt % of a linear dimethylpolysiloxane (here as volatile silicone agent; shown on the right) wherein n is from 1 to 7 (Pages 3-4 as applied to claims 1, 18-20), i.e., linear DMPS having molecule weight of about 74 to about 519, given that C2H6SiO monomer has a molecular weight 74.15 (see PubChem). 
Bolich teaches that said compositions may also include: silicones other than dimethylpolysiloxane (Page 9 as applied to claim 11);  oils and/or oil components, e.g., liquid paraffin, isopropyl mirystate, etc. (Page 9 as applied to claim 12);  cetyl alcohol (identified in the instant specification as aliphatic alcohol; Page 9 as applied to claim 13);  0.1-8 wt% of water soluble polymer/thickener other than silicon or protein (Claim 2; Pages 3, 5 as applied to claim 15).
Bolich does not teach that said compositions may include a polyhydric alcohol (claim 14), and/or other compounds as recited in claims 16-17.  

    PNG
    media_image1.png
    86
    118
    media_image1.png
    Greyscale
Fukuchi teaches hair cosmetic compositions (e.g., a cream) for imparting a conditioning effect to hair by hair treatment including a rinsing step with water (Col. 5, Lns. 29-34; Col. 10, Lns. 58-61), wherein said compositions may include:
0.1-5 wt% of a quaternary ammonium salt (shown on the right), wherein R1 is an alkyl group having 14-22 carbon atoms, R2, R3, R4 is an alkyl group having 1-3 carbon atoms (Col. 2, Lns. 6-19 and 33-40);

    PNG
    media_image3.png
    86
    188
    media_image3.png
    Greyscale
linear dimethylpolysiloxane (shown on the right) wherein m is from 0 to 650, e.g. having a viscosity of 5 cs (Col. 4, Lns. 37-46; Examples). 
Fukuchi teaches that said compositions may also include: (i) 0.1-10 wt% of high molecular weight silicones (i.e., other than dimethylpolysiloxane; Col. 2, Lns.23-40); and/or additions components such as oils, propylene glycol or glycerin (identified in the instant specification as polyhydric alcohols), polymers, surfactants, natural extracts, 0.4 wt% of stearyl alcohol (identified in the instant specification as aliphatic alcohol; Col. 5, Lns. 9-29; Examples).  
Noe teaches hair conditioning compositions that include at least 0.35 wt% of quaternary ammonium salts having (i) two long chain alkyl groups containing 8-18 carbon atoms, and two remaining two substituents of the quaternary nitrogen of the quaternary ammonium salts are methyl groups (Col. 7, Lns. 7-53; Col. 9, Lns. 5-53);  (ii)  low molecular weight dimethylpolysiloxanes (Col. 12, Lns. 62 – Col. 13, Ln. 65), and other additives, e.g., oils, propylene glycol, stearyl alcohol, surfactants, etc. (Col. 12, Lns. 34-37; Col. 16, Ln. 5 – Col. 17, Ln. 33).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use/include additives as taught by Fukuchi and Noe, preparing hair treatment compositions as taught by Bolich, because it is prima facie obvious to combine compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a composition to be used for the very same purpose.  MPEP 2144.06.  In the present case, the cited prior art teaches hair conditioning compositions that are stable, can be applied to various types of hair providing smoothness and luster to hair, as well as an protection of hair from physical damage, e.g., caused by brushing.
With regard to the concentrations as instantly claimed, it is noted that the differences in experimental parameters such as concentration of compounds in a solution/formulation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical.  The determination of suitable or effective concentration/composition can be determined by one of ordinary skill in the art through the use of routine or manipulative experimentation to obtain optimal results, as these are variable parameters attainable within the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  
With regards to claimed inherent properties (i.e., a receding contact angle; claim 1), it is noted that the prior art teaches formulations comprising the same components.  Thus, it is expected that since the prior art is comprised of the same components, the same beneficial properties and effects would also be provided.  Further, it is noted that the Federal Circuit decided that the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer (see, e.g., Atlas Powder Co. v. Ireco, Inc. (190 F.3d 1342, 1347, 51 U.S.P.Q.2d 1943, 1947) (Fed. Cir.1999)).  An inherent feature needs not be recognized by one of ordinary skill in the art at the time of the invention (Schering Corp. v. Geneva Pharmaceuticals, Inc. (339 F.3d 1373, 1377, 67 U.S.P.Q.2d 1664, 1668) (Fed. Cir. 2003)).  The fact that applicant has recognized another advantage, which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
JP 62126111 (cited previously) - teaches hair cosmetic compositions that can be used as hair rinse agents, hair conditioners, hair lotions, etc. for hair treatment that includes a rinsing step (Pages 13, 18); wherein said compositions may include: (i) 0.1-5 wt% of a quaternary ammonium salt, wherein R1 and R2 are alkyl groups having 14-24 carbon atoms; R3 and R4 are methyl groups, ethyl groups; and X- is an anion (Claim 2; Pages 5-7);  (ii) 0.01-5 wt% of one or more types of a linear dimethylpolysiloxane having degree of polymerization (n) from 3 to 350 (Claim 2; Pages 7-9), i.e., that include dimethylpolysiloxanes having a molecular weight as instantly claimed (see Pienkowska cited previously); and wherein recited concentrations provide the weight ratio of DMPS-to-QA ranging from 0.002 to 50; and wherein said compositions may include additional additives/ingredients such as oils;  propylene glycol, glycerin (i.e., polyhydric alcohol);  stearyl alcohol (i.e., aliphatic alcohol);  polymers other than silicone or proteins, etc. (Pages 9-11).

Response to Arguments
Applicant's arguments, filed 08/12/2022, have been fully considered, but they are moot in view of amendments to the claims.  New arguments have been added to the rejections to clarify the position of the examiner and/or to address newly introduced amendments.

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615